Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 1 of 11




        EXHIBIT C
          Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 2 of 11




                                       PHIL KLINICHARDT
   12904 Crystal Avenue    •   Grandview, MO 64030     •   philklinkhardt@yahoo.com    •   816.718,8971



December 21, 2017
Ms. Hilary L. Hoskins
Case Manager
FDIC
1100 Walnut Street
Suite 2100
Kansas City, Missouri 64106
Mr. Jeff Maassens
Senior Bank Examiner
Missouri Division of Finance
PO Box 716
Jefferson City, Missouri
Dear Ms. Hoskins and Mr. Maassens:
Attached are responses to your letter of December 8, 2017, and updated Interagency Notice of Change
in Control and Interagency Biographical and Financial Report for Justine Hurry to acquire 63.8% of the
common shares of The Bank of Orrick, Orrick, Missouri (Bank). The major change in the Change in
Control Notice is the removal of the             equity injection, which is not appropriately a part of the
change in control. While Mrs. Hurry intends to fund all or a portion of the equity injection to support
the Bank's Strategic Plan, there is no assurance as to when or on what terms the Bank will offer shares
of common stock. She will not be serving on the Bank's board. Any final determination of the offering 2
and sale of stock will be dependent on the action of the board and, to the extent that the articles of      •
incorporation/bylaws need to be amended to authorize additional shares, by shareholders, including
Ms. Hurry.

Interagency Notice of Change in Control
   The response to question 7 indicates that total purchase price is 'E'M;       however, the source or
   funds is unclear. The SunTrust bank statement provided reports a balance of $
   Furthermore, the SunTrust statement provides no identifiable information to conclude the funds are,
   in fact, Ms, Iituryis_aleaseprovicietiglequate proof of available Funds that clearly states the account
   owner 41 describe the source of casE       L.)
With the change in application to reflect only the acquisition of the Clark's shares, the attached Exhibit
A, proof of available funds, should meet your requirements. Also in this Exhibit is a letter from the
Trust's attorney identifying that these funds are held for the benefit of Mrs. Hurry and are available for
her investment use.
° 'the answer to question 11(d) indicates an equity offeting will be held. Confirm that the change in
    the number or shares complies with the bank's articles of incorporation and bylaws, Additionally,
    provide the anticipated increase in Ms. Hurry's proposed ownership following the equity offering.

Upon approval of this application for Change in Control, Mrs. Hurry anticipates the Board of Directors
will confirm the need for additional equity, request a valuation for the new common stock issuance,
authorize sufficient shares to fund the equity injection and present any amendments to increase
authorized shares to all shareholders for approval. Since the new common shares may be available to
existing shareholders preemptively, Bank will contract for a valuation of the new equity issue. Thus, the
price/value is not fixed at this date.
However, based on our experience, small banks/bank holding companies with earning histories similar
to Bank's, often find these new shares valued at 50-7S% of current equity. Assuming Mrs. Hurry
                Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 3 of 11




     acquires all the new shares to be issued at a lesser price than the control block she initially acquires, her
     ownership would increase from 64% to approximately 76% if new shares are issued at 60% of current
     equity value per share.
     •   The response to question 12 indicates that Mike Graff will remain on the [Gard of directors, but he is
         not currently a director. If the proponent intends to appoint Mr. Gruff to the post-acquisition board,
         please provide information regarding Mr. Graft's experience and competence.

     The FDIC and State have confirmed that Mike Graff is a duly appointed director.
     •   The response to question 12 also states Ms. Flurry intends to be a, "passive investor referring
         depositors and borrowers." Furthermore, your December 4, 2017, email states, in part, Ms. Hurry
         defines passivity as a limited degree of involvement. ExpLind on what Ms. Hurry's rok will be (e.g
         attending monthly committee meetings, board meetings, annual shareholder meetings, etc.), Also,
         based on Ms. Hurry's out-of-territory residence and business activity, it is reasonable to assume that
         some referred business will be oulholidnarlah—Additionatb, the Bosh)eryslh11a
                                                                                  ..         ludes openin
          i posit accounts online. Please provide narrative regarding Bank Secrecy Act and Anti-Money
Cl       Laundering Program enhancements to appropriately monitor these activities.
     Mrs. Hurry views this investment similar to all of her investments. She will not be actively involved in
     day to day management of this investment. She will rely on reports from the Bank to gauge investment
     performance. She will attend annual meetings or provide proxy to management when satisfied with its
     performance.
     The Bank currently runs all new accounts through Fiserv's Onboard Advisor which is included in the
     account opening software the Bank recently acquired. Onboard Advisor compares the parties to the
     new account with the OFAC List prior to account opening. The Bank uses a software product called
     Bridger to compare its customer list against the 314a list. Fisery has available electronic protections in
     the online account opening process which comply with BSA and AML guidelines.
     If the Bank realizes a demand for online account openings, Ms. Hurry has been advised that
     management will seek these online enhancements and upgrade its Internet banking product offerings.
     •   The Stock Purchase Agreement, in part, states there will be at least five directors at the time of
         closing. If a fifth member has not been appointed, one of the existing directors will remain on the
         board until the bank has appointed or elected an additional direetor(s). Please identify the existing
         director that will remain on the board, if another community member is not selected prior to
         regulatory response.

     In response to this scenario, we anticipate that Scott Clark would remain until regulators acknowledge
     the replacement director.
     Interagency Biographical and Financial Report
     ▪   As discussed in the pre-filing meeting, because Ms. Hurry's financial          te        eludes jointly held
         assets (indicates at least real estate), add the signature on the certification section for the other owner
         of the assets.
     The financial statements have been revised to reflect one half of the value of the assets held jointly with
     Mr. Hurry. Our experience has been that the FDIC and other banking agencies have found this approach
     acceptable in previous applications without requiring joint owners to become subject to the
     informational and other requirements of a change in control. Mrs. Hurry maintains her independence
     and has sufficient liquid assets to meet her commitments.
     •   Provide additional detail regarding the notes receivable from the Hurry Family Trust:. Confirm the
         notes receivable current balances listed are only Ms. Hurry's beneficial interests.
          Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 4 of 11




These notes receivables were paid off since our earlier submission. No Notes Receivable are recorded
on the 11/30/17 Financial Statement.
•   Indicate source(s) of income as outlined on the earnings and cash flow section.
This is W-2 income received from Investment Services Holdings Corp. Stateline, Nevada.
•   Confirm there are no contingent liabilities associated with the 46 affiliates listed.
Mrs. Hurry has no contingent liabilities with any of the 46 investments listed.
•   Detail affiliate ownership percentages on question 4, and provide the corresponding trust
    documentation including controlling and beneficial interests as well as administrators.
Mrs. Hurry does not own any of the investments listed. The Hurry Family Revocable Trust owns BRICFM
and WD Clearing, LLC. The other companies are not on her balance sheets. Mrs. Hurry has identified
her association with these businesses, but she has no direct ownership. We believe that under these
circumstances, the requested documentation would not be germane to the question of whether Mrs.
Hurry is qualified to acquire control of the Bank and would cause undue burden and delay given that the
deadline to acquire the Bank shares is March 31, 2018.
L.
•   The response to question 5(a)(4) notes Ms. Hurry previously expressed an interest in another
    institution. The related-business plan included an interest in broker-dealer transactions/clearings
    through deposit accounts and/or through the DepOth Trust Company with former target institution(s)
    as a participating member. Please address if similar activities are in the long-term plans for The
    Bank of Orrick.
Bank has no plans to apply for The Depository Trust & Clearing Corporation (DTCC) membership at this
time. Management does not exclude the possibility of DTCC membership in the long term, but only as a
depository for funds. There are no broker/dealer transactions contemplated.
•   The information provided indicates Ms. Hurry and her spouse have partnered together for several
    prior business ventures. Please confirm the applicant intends to act alone in her proposed oversight
    ofthis institution.
This is Mrs. Hurry's investment and she will oversee it. Like any married couple she may discuss
investments, but all investment decisions will be hers.
Other Exhibits
    Page 3- of the Business Plan indicates there are two main strategies, which include: focusing on the
    current operating market, minimizing overhead and maximizing net income to share that income in
    the form of dividends with shareholders; and, the other strategy is to look at expansion opportunities.
    The forecasts provided do not reflect dividends. Please explain when; or under what circumstances,
    dividends would be expected. Also, provide additional detail regarding `intermediate-tern"
    expansion opportunities, including potential geographic markets and facilities (e.g. branches, loan
    production offices, etc.).
Bank desires to build capital to support longer term organic growth as reflected in the 3 year business
plan. This strategy is consistent with Mrs. Hurry's investment goals. When earnings are sufficient to
support asset and deposit growth plans and shareholders can receive higher returns on cash than Bank
retention of earnings can generate, dividends are anticipated.
Intermediate expansion plans are beyond the 3 year business plan submitted. At this time, these
expansion plans are for a branch office in a growth area in the metropolitan area. Expansion is
contingent on many unknown factors at this time, merely an option to spur earnings growth.
               Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 5 of 11




▪       Page 4 of the Strategic Plan lists the following products: "consumer loans, commercial loans both
        operating and capital purchase loans including commercial real estate, agricultural loans both
        operating and capital purchase loans including agricultural real estate, residential loans including
        single family, 1 to 4 family and multifamily properties both owner occupied and rental units,
        construction loans both residential and commercial, home equity lines of credit and all types of
        consumer loans." On page 24, action steps include, "developing unconventional products such as
        bridge loans." Please discuss how the Loan Policy will be revised for the new products offered and
        the loan review function.
    Ms. Hurry has been advised that the Board will modify the Loan Policy based on management's
    presentation of adequate procedures in place to maintain safe & sound banking practices. New
    products require appropriate risk management analysis to insure against undue risk. Standards for loan
    review will remain consistent with existing policy.
.       Describe how existing staff would achieve and effectively oversee rapid loan growth as projected.
    Existing staff will be augmented with an additional experienced loan officer in the 2' Quarter, 2019 as
    shown in the Business Plan. Loans are projected to increase approximately $5 million annually. The
    current orientation for the President/CEO has been to gain an understanding of the loan portfolio and
    opportunities in the market. With additional equity raising the legal lending limit to $1 million, the Bank
    will be better positioned to book larger real estate loans; the President/CEO will more aggressively seek
    loans in the surrounding areas. New ownership will generate loan opportunities and the new directors
    (Laughlin and Mountford) will bring in depth lending experience while generating referrals.
    •    Page 4 also notes, "out of market deposits that we will have access to with the change in control
         considered wholesale funding for this budget model," Confirm the brokered dollar amounts detailed
         on the Budget Par•ameter,s are the volume of out-olmarket Hurry business-related deposits
         anticipated.
    Management confirms that the out-of-market deposits in the plan are from business referred to the
    Bank by the new owner.
    •    The Plan notes the drive-through branch Duality will be closed, and on page 5 it states management
         will "write off $100,000 of the book value of the branch and selling it for another $100,000. After
         2019 we are projecting a savings of over $100,000 annually overhead and employee savings vs the
         costs of keeping the location open." Please provide supporting narrative for the accounting of this
         transaction lithe facility will be written-off prior to selling and clarify the cost savings.

    Management's analysis of the savings to be realized from the'closure of the branch are attached as
    Exhibit B.
    ▪    The Business Plan also references products including mobile banking, bill pay, remote deposit
         capture, online account opening and loan applications, and money market investment accounts.
         Provide a detailed description of these products, how they will function, who will be responsible for
         ensuring compliance with the associated regulatory requirements, and the prior experience of the
         responsible individual(s) in managing these products.

    Bank has already contracted with FiServ, the Bank's data processing vendor, for most of these
    products/services (mobile banking, bill pay, remote deposit capture). Staff is currently in training on this
    products with Bank introduction to customers in January 2018. Online deposit and loan applications are
    also available from FiServ. The President/CEO has many years of experience with this vendor
    relationship and is capable of efficient management of this vendor and its services consistent with
    Policy. The purchase of online applications will be analyzed for cost benefit, risk and alternatives before
    presentation to the Board of Directors for its decision. Exhibit C, the new policy drafted for Board
    approval on managing Electronic Banking Risk Management, is attached.
                Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 6 of 11




    •     Please provide an Information Technology Plan that details actionable steps to achieve II
          efficiencies noted in the Business Plan as the bank currently lacks several of the communicated
          capabilities. Additionally, please ensure/confirm the associated costs are incorporated in the
          projections provided.
The IT efficiencies noted in the Strategic Plan are installed and currently available with the exception of
the updated web site. Bank will begin an active marketing campaign in early 2018 to increase customer
usage of the new online products. The associated costs have been accounted for in the budget models.
•        Please describe the fee opportunities, associated with new ownership, that are not typically found in
         your market as outlined on page 7.
The most likely opportunity will come from increased service charge fees on corporate accounts.
Related revenue increases will come from higher loan commitment fees for lines of credit and bridge
loans.
•        On page 6, a deferred tax asset (DTA) is noted and anticipated to be realized at a later date. Provide
         supporting narrative for maintaining the UFA following the proposed transaction,

Since this is a common stock sale, not a corporate reorganization, deferred tax assets remain available
for use. Bank has visited with its accountant who stated that based on the facts provided he believes
the sale of individual shareholders' common stock should have no effect on the Bank's asset structure.
O        Provide Tier 1 Leverage Capital projections over the next three years, and confirm-1 that the
         calculations and terminology are consistent with the capital ratios required under Part 324 of the
         FDIC's Rules and Regulations.
Part 324 identifies Tier 1 Leverage Capital Equity less unrealized securities gains and core deposit
intangibles divided by average assets. Management's goal is to maintain this ratio in excess of 8%. The
Tier 1 Leverage Ratio at the end of each quarter assuming a constant $311,000 intangible asset for the
Deferred Tax Asset being deducted from regulatory capital along with the estimated securities
adjustments shown in the plan results in the following Tier 1 Leverage positions:
                                  Total Assets       Average       Equity           Tier 1 Leverage
                                 (000 omitted)        Assets    (000 omitted)            Ratio
                    9/30/17       $     32,964     $     33,001     $ 3,332              9.06%
                   12/31/17             32,695           32,830        3,332             9.11%
                    3/31/18             33,699           33,197        3,333             8.98%
                    6/30/18             34,679           34,189        3,343             8.73%
                    9/30/18             37,212           35,946        4,374            11.14%
                   12/31/18             39,463           38,338        4,443            10.60%
                    3/31/19             41,193           40,328        4,510            10.22%
                    6/30/19             42,939           42,066        4,593             9.98%
                    9/30/19             44,702           43,821        4,692             9.79%
                   12/31/19             46,505           45,604        4,832             9.69%
                    3/31/20             48,384           47,445        4,948             9.55%
                    6/30/20              50,307          49,346        5,108             9.48%
                    9/30/20              52,234          51;271        5,272             9.43%
                   12/31/20              54,184          53,209        5,458             9.42%
    it    Financial projections tau, Juni-Beal t loan growth annually; however the allowance for loan and
          lease losses (ALLL) t ppears to only itcrease nominally, Please provide additional support for the
          ALLL assumptions.
          Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 7 of 11




According to the Uniform Bank Performance Report of 9/30/17, the current ALLL as a percent of Total
Loans was at 1.81%, 20% higher than the 1.50% average maintained at Peer Banks. Bank's management
believes that improved loan underwriting will maintain loan performance below its average historical 90
day past dues rates which have been significantly below Peer's 1.0% average. Management is
forecasting the ALLL will remain above Peer averages in 2018 at 1.70% of total loans before dipping to
1.41% in 2019 and then 1.28% in 2020. Given the positive past due performance, the strong capital
position and Board/management attention to quality lending, management is comfortable with
forecasted allocations.
We further note forthcoming changes to ALLL allocations. CECL's forward looking analysis may require
changes to allocations. Management will be prepared to request additional allocations if adoption of
CECL requires larger allocations.
▪    Explain the increase in premises and fixed assets in the 2020 forecast.

The 2020 forecast reflects remodeling of the existing banking facilities to improve efficiency. These
efficiencies are envisioned from changes in layout and upgrading equipment.
• Revise financial assumptions and projections where appropriate to be consistent with your responses
     to the above information and incorporate the current tax rate.
No revision is necessary. As stated in the Strategic Plan on page 6,
          In the budget models included with this plan, we are anticipating a tax rate of 25%. As this plan
         is written the corporate rate is 35% but congress is promising a tax reform package perhaps
         later this year. At this time they are promising a corporate tax rate of 20% but that is far from
         settled. The bank has a deferred tax asset of over $375,000 and based on the earnings
         projections in this model it will be 2021 before we would be in a position to pay any taxes at a
         projected rate of 25%. If the tax reform package fails to be passed and we continue with current
         tax rates we will be in a position to owe taxes sooner and the retained earnings position will be
         less that what is projected in the model
Since the existing tax loss carryforwards will offset net earnings through 2020, no revisions for taxes
appear necessary especially since Congress has approved a corporate income tax rate of 20%.
•    `Ile Plan notes the bank's primary market areas arc the City of Orrick, Ray County and adjoining
     counties (Carroll, Caldwell, Clay, Clinton, Jackson, and Lafayette Counties) on page 7. The 2015
     Community Reinvestment Act (CRA) evaluation indicated that the bank's defined assessment area
     was alt of Ray County, Missouri. Please confirm whether the intent is to expand the defined
     assessment area to seven counties for CRA purposes.

The CRA defined assessment area will remain Ray County until a majority of business originates outside
Ray County. We assume that the future defined assessment area will be the Kansas City Metropolitan
Area, but until significant business expands beyond traditional boundaries, we view the defined
assessment area remaining to be Ray County.
•    The Plan notes staff, management, and the directorate will receive ABA training. Please clarify if
     Ms. Hurry will receive any training, and if so, please describe the training.
Since Mrs. Hurry has no plans to serve as an officer or director of the Bank, no plans have been
developed for any training. Please note that she has 20 years of experience in finance, is a successful
investor in the financial industry and is a Certified Bank Secrecy Act Officer — II (CBO-II) which requires 12
hours of AML continuing education annually. This advanced level II program covers the evolving role of a
compliance officer including international standards, foreign corrupt practices, due diligence and
enhanced due diligence. However, if you recommend an education program she will pursue it.
 o   Clarification of the business combination accounting election for the transaction (i.e. opting-in gr-
     out of pushdown accounting) and narrative to support the selection.
          Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 8 of 11




Push-down accounting is about allocating costs between a parent company and its subsidiaries. There is
no parent company involved in this transfer of common stock from one individual to another.
Privately held companies are not required to use push-down accounting in any circumstances.
Moreover, since this transaction involves individuals acquiring the stock from other individuals, push-
down accounting does not apply.
Bank has conferred with its accountant on this matter who shared a similar conclusion.
le Detail all the bank boards Mr. ivlountford and Mr. Laughlin currently serve on, as well as any
   outstanding consulting engagements with other institutions.
Max Mountford is not a director of any bank or bank holding company currently. He will become a
director of Bison State Bank, Bison, Kansas, when that bank's sale is finalized in January 2018. Mr.
Mountford anticipates being retained for loan review at Bison State Bank. He has no other long term
bank consulting commitments, but his firm, Special Asset Management Group, LLC, engages in projects
as presented.
Michael Laughlin is not a director of any bank or bank holding company. His consulting firm, Laughlin
Consulting, is currently retained by Hometown Bank, Carthage, Missouri, consulting on problem loans
and OREO. This is an open contract. Michael has no other long term consulting agreement, remaining
available for other consulting assignments.
This month Springfield, Missouri-based Guaranty Federal Bancshares, Inc. and Hometown Bancshares,
Inc. jointly announced that they have executed a definitive Agreement and Plan of Merger providing for
the merger of Hometown with and into Guaranty.
•   Explain anticipated changes to the various committee structures.
Management has no plans for adding any new committees. The only changes to the committee
structure will be the change in directors appointed resulting from election of new directors.
 a Describe potential changes to the audit program under new ownership and as new products and
    services are offered.
No material changes to the audit program are planned under new ownership. Currently, the
Fullenwider Firm in Liberty does the Bank's Directors Audit, ALCO /IRR review, Loan Review, and
prepares our taxes. 10D Security does the IT audit. The Bank utilizes the Missouri Bankers Association
for Compliance review and BSA/AML review.
■   Provide publication affidavits for the notice of the transaction, as available.
An Affidavit of Publication will be forthcoming from the Richmond Times, the primary newspaper of
general circulation in Ray County, verifying publication on December 22, 2017.
Enclosed with these responses are the Interagency Biographical & Financial Report along with
the Interagency Notice of Change in Control. We look forward to a favorable response in the
near future.

Happy Holidays,



Phil Klinkhardt
Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 9 of 11




                       Exhibit A
                     Proof of Funds
Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 10 of 11




                                          entre.fre: rCr t (WO
                                       A Isofeositsr Aorsoissi- truant


                                                                              firerrarst Sr_ Musssi,
                                                                              213 JS' h remnr:Werek
                                                                              &thy Pennlibriryz; Pt 33703
                                                                              P 013/ 727-3673
                                                                              F., Oa) 435-22)0
                                                                                                 I -1, 4u




 Date.:

 To wham 1i may contarin

      AllItt Mrs. Hurry currently muimakt s tntai balance arapproximotely                 rollars tuiih
 This amount is unoncumbccssi by any curt nt obligation and is withdraw          c at any time tor
 tS you have :my further quest-tons or concerns. please -don't hesitate to contact me directly.




 Richard NI
 Managing




                           10301 Abto.tsfehrd Dike Mays, riariata 33626 - 313.72Z 3673
                   Case 1:18-cv-02435 Document 1-3 Filed 10/24/18 Page 11 of 11



               SUNTRUST BANK                                                                                         Pa e 1 of 1
               PO BOX 305183
               NASHVILLE TN 37230-5183
                                                                                                                     10/31/2017


                                                                                                                     Account
                                                                                                                     Statement
            SUNTRUST
               NUMMI AND ASSOCIATES AGENT FOR                                                                        Questions? Please call
               TRUST ACCOUNT IOTA                                                                                    1-800-786-8787
               213 49TH AVE N
               SAINT PETERSBURG FL 33703-3925




                                                            Important: Fee Changes.
                            SunTrust Bank completed an annual review of treasury and payment services pricing.
                              As of January 1, 2018, fees will change for some treasury and payment services,
                            including fees for certain ACH, wire transfer, cash vault, lockbox, and online services.
                                            Additional detail will be available in your next statement.


Account        Account Type                                        Account Number                                                      Statement Period
Summary
               INTEREST ON LAWYERS TRUST                                                                                       10/01/2017 - 10/31/2017

               Description                                       Amount      Description                                                         Amount
               Beginning Balance                                             Average Balance
               Deposits/Credits                                              Average Collected Balance
               Checks                                                        Number of Days in Statement Period
               Withdrawals/Debits                                            Annual Percentage Yield Earned
               Ending Balance                                                Interest Paid Year to Date

Deposits/      Date                    Amount Serial #              Description
Credits        10/31                                                INTEREST PAID THIS STATEMENT THRU 10/31
               Deposits/Credits: 1                                           Total Items Deposited: 0

Withdrawals/   Date                    Amount Serial #                Description
Debits         Paid
               10/02                                                  PREVIOUS MONTH'S IOLTA INTEREST
               Withdrawals/Debits: 1

Balance        Date                        Balance                   Collected
Activity                                                              Balance
History        10/01
               10/02

               The Ending Daily Balances provided do not reflect pending transactions o holds that may have been outstanding when your transactions posted
               that day. If your available balance wasn't sufficient when transactions po ted, fees may have been assessed.




266899                                                               Member FDIC
